       Case 19-80064-TLS          Doc 1559 Filed 06/11/19 Entered 06/11/19 09:36:45                      Desc
                                 Notice of Confirmation of Plan Page 1 of 1
                                                                                                       Form C12 (02/98)
                                                                                                             ntcconf.jsp
                                   UNITED STATES BANKRUPTCY COURT
                                            District of Nebraska




In
Re:
       Specialty Retail Shops Holding Corp.                 Bankruptcy Proceeding No. 19−80064−TLS
                                                            Chapter 11
       Debtor(s)
                                                            Judge: Thomas L. Saladino



                             NOTICE OF ORDER OF CONFIRMATION OF PLAN


    NOTICE IS GIVEN that an order was entered on June 11, 2019 by the Court in the above−captioned case
confirming the debtor's plan dated 5/31/2019.

   The Order Confirming Plan is on file and available for inspection in the office of the Clerk of the United States
Bankruptcy Court.

   The movant shall give immediate notice to all parties in interest as required by rule or statute.

Dated: 6/11/19

                                                            Diane Zech
                                                            Clerk, U.S. Bankruptcy Court

Copies mailed or electronically sent by the court to the movant.
